Exhibit 99.1 Sussex Bancorp Donald L. Kovach 399 Route 23 President/CEO Franklin, NJ07416 973-827-2914 FOR IMMEDIATE RELEASE SUSSEX BANCORP ANNOUNCES SECOND QUARTER AND SIX MONTHS EARNINGS FRANKLIN, NEW JERSEY – August 12, 2009– Sussex Bancorp (NASDAQ: “SBBX”) today announced its financial results for the quarter and the six months ending June 30, 2009. For the quarter ended June 30, 2009, the Company earned net income of $595 thousand, or $0.18 cents per basic and diluted share, an increase over net income of $359 thousand, or $0.11 per basic and diluted share reported for the second quarter of 2008. For the six months ended June 30, 2009, the Company earned net income of $848 thousand, or $0.26 per basic and diluted share, a decline from the $996 thousand, or $0.30 per basic and diluted share earned for the same period last year. The Company’s net interest income increased to $3.7 million for the quarter ended June 30, 2009 from $2.9 million for the second quarter of 2008.The Company’s total interest income increased to $5.9 million for the quarter ended June 30, 2009 from $5.5 million for the second quarter of 2008.The increase is primarily attributable to an increase in securities income coupled with a reduction in interest expense.For the six months ended June 30, 2009, the Company’s net interest income increased to $6.8 million from the $5.8 million earned for the same period last year.For the six months ended June 30, 2009, the Company’s total interest income increased to $11.6 million from $11.1 million for the period ended June 30, 2008. The Company’s interest expense decreased to $4.8 million from $5.3 million for the six months ended June 30, 2008. As a result of these changes, the Company’s net interest margin increased to 3.45% and 3.25% for the three and six months ended June 30, 2009, respectively, from 3.15% and 3.22% for the three and six months ended June 30, 2008, respectively. The Company reported non-interest income of $1.5 million and $2.8 million for the current three and six month periods ended June 30, 2009, respectively, compared to non-interest income of $1.2 million and $2.9 million for the three and six month periods ending June 30, 2008. The Company’s other expenses increased in the three and six month periods of 2009 compared to the prior year periods.For the three month period ending June 30, 2009 other expenses increased by $435 thousand, or 12.2%, while other expenses increased by $510 thousand, or 7.2%, for the six months ended June 30, 2009 compared to the prior year periods. Professional fees increased by $98 thousand for the quarter and $172 thousand for the six months ended. The increases are attributable to expenses related to the workout of non-performing loans.FDIC insurance expense increased by $275 thousand for the quarter and by $330 thousand for the six months ended. The quarterly and six month periods include the impact of an industry-wide special assessment levied by the FDIC to recapitalize the Deposit Insurance Fund. The Company recognized $215 thousand in expense due to this assessment. Also included in the increase in other expense was a write-down on foreclosed real-estate of $456 thousand. At June 30, 2009 the Company had total assets of $464.7 million, compared to total assets of $432.5 million at June 30, 2008. The Company’s total deposits increased to $383.1 million at June 30, 2009 from $346.3 million at June 30, 2008 The Company’s provision for loan losses increased to $424 thousand for the quarter ended June 30, 2009 from $117 thousand for the same period last year.The provision for the six month ended for June 30, 2009 increased to $1.1 million from $290 thousand for the same period last year.The increase reflects added reserves necessary to adequately provide for potential collateral shortfalls caused by the decline in current real estate values relative to the non-performing assets, combined with increases deemed necessary by management due to continued general economic weakness and its potential impact on our borrowers. At June 30, 2009, net investment in non-performing assets increased by $7.3 million to $22.3 million from $15.0 million at year end 2008. The Company’s non-accrual loans increased $2.8 million to $12.5 million at June 30, 2009 from $9.7 million at December 31, 2008 and loans past due over 90 days and still accruing totaled $1.8 million at June 30, 2009. There were no loans past due over 90 days and still accruing at December 31, 2008.Restructured loans which were not on non-accrual at June 30, 2009 increased $1.9 million to $3.2 million from $1.3 million at December 31, 2008.In addition, foreclosed real estate increased by a net of $762 thousand to $4.6 million as of June 30, 2009 from $3.9 million at year-end 2008. Sussex Bancorp is the holding company for Sussex Bank, which operates through its main office in Franklin, New Jersey and branch offices in Andover, Augusta, Newton, Montague, Sparta, Vernon and Wantage, New Jersey, Port Jervis and Warwick, New York and for the Tri-State Insurance Agency, Inc., a full service insurance agency located in Sussex County, New Jersey. CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) (Unaudited) ASSETS June 30, 2009 June 30, 2008 December 31, 2008 Cash and due from banks $ $ $ Federal funds sold and interest bearing deposits Cash and cash equivalents 17,169 Interest bearing time deposits with other banks Trading securities Securities available for sale Federal Home Loan Bank Stock, at cost Loans receivable, net of unearned income Less:allowance for loan losses Net loans receivable Foreclosed real estate Premises and equipment, net Accrued interest receivable Goodwill Other assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ $ Interest bearing Total Deposits Borrowings Accrued interest payable and other liabilities Junior subordinated debentures Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Loans receivable, including fees $ Securities: Taxable Tax-exempt Federal funds sold 9 88 21 Interest bearing deposits 7 - 14 1 Total Interest Income INTEREST EXPENSE Deposits Borrowings Junior subordinated debentures 83 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses OTHER INCOME Service fees on deposit accounts ATM and debit card fees Insurance commissions and fees Investment brokerage fees 34 48 81 95 Unrealized holding gains (losses) on trading securities ) ) 19 21 Gain on sale of securities, available for sale - 68 - Gain on sale of fixed assets - - Loss on sale of foreclosed real estate - - (1 ) - Other Total Other Income OTHER EXPENSES Salaries and employee benefits Occupancy, net Furniture, equipment and data processing Stationary and supplies 45 48 90 91 Professional fees 88 Advertising and promotion 37 96 Insurance 45 47 86 85 FDIC assessment 90 Postage and freight 35 46 77 84 Amortization of intangible assets 5 14 10 29 Write-down on foreclosed real estate - - Expenses related to foreclosed real estate 93 35 57 Other Total Other Expenses Income before Income Taxes PROVISION FOR INCOME TAXES Net Income $ SUSSEX BANCORP COMPARATIVE AVERAGE BALANCES AND AVERAGE INTEREST RATES (Dollars In Thousands) (Unaudited) Six Months Ended June 30, Average Average Average Average Earning Assets: Balance Interest (1) Rate (2) Balance Interest (1) Rate (2) Securities: Tax exempt (3) $ $ % $ $ % Taxable % % Total securities % % Total loans receivable (4) % % Other interest-earning assets 35 % % Total earning assets $ % $ % Non-interest earning assets Allowance for loan losses ) ) Total Assets $ $ Sources of Funds: Interest bearing deposits: NOW $ $ % $ $ % Money market 96 % % Savings % % Time % % Total interest bearing deposits % % Borrowed funds % % Junior subordinated debentures % % Total interest bearing liabilities $ % $ % Non-interest bearing liabilities: Demand deposits Other liabilities Total non-interest bearing liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Net Interest Income and Margin (5) $ % $ % (1) Includes loan fee income (2) Average rates on securities are calculated on amortized costs (3) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (4) Loans outstanding include non-accrual loans (5) Represents the difference between interest earned and interest paid, divided by average total interest-earning assets
